Citation Nr: 1101387	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, prior to August 15, 
2006.

2.  Entitlement to a rating in excess of 30 percent for 
status/post total right knee arthroplasty, since October 1, 2007.

3.  Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the lumbosacral spine.

4.  Entitlement to a compensable rating for hypertension. 

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1969, 
from May 1971 to March 1976, and from April 1981 to May 1986.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an April 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 15, 2006, the Veteran's right knee disability 
was productive of complaints of pain, swelling, and giving way; 
objectively the evidence shows flexion to no worse than 60 
degrees, and extension to 10 degrees; ankylosis, lateral 
instability, or cartilage damage were not objectively 
demonstrated. 

2.  Since October 1, 2007, the Veteran's status/post-total right 
knee replacement has been productive of complaints of essentially 
no knee pain or flare-ups; however, objective evidence of severe 
painful motion, ankylosis of the knee, limitation of extension to 
30 degrees or nonunion of the tibia and fibula have not been 
shown.

3.  Throughout the rating period on appeal, the Veteran's 
traumatic arthritis of the lumbosacral spine has been manifested 
by subjective complaints of pain and tingling; the objective 
findings include forward flexion greater than 30 degrees, 
incapacitating episodes having a total duration of at least 4 
weeks, requiring hospitalization or bedrest as prescribed by a 
physician are not shown; nor are neurological symptoms sufficient 
to warrant a separate rating demonstrated.  

4 . Throughout the rating period on appeal, the Veteran has been 
taking continuous medication to control his hypertension; 
objectively, his diastolic pressure was predominantly less than 
100 and his systolic pressure was predominantly less than 160.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee, prior to August 15, 
2006, have not been met.  38 U.S.C.A. § 1155 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003-5261 (2010). 

2.  The criteria for a rating in excess of 30 percent for 
status/post total right knee arthroplasty since October 1, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256, 5261, 
5262 (2010).

3.   The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5010-5242 (2010). 

4. The criteria for entitlement to a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.104, DC 7101 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2006, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.   

With respect to the Dingess requirements, in December 2006, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the Veteran was provided the December 2006 
notice, the matters were readjudicated in an April 2007 statement 
of the case.  Therefore, adequate notice was provided to the 
Veteran pursuant to the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Further, the Veteran submitted 
private treatment records.   

The Board notes that records in the claims file indicate that the 
Veteran is in receipt of benefits from the Social Security 
Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did 
not require VA to obtain all medical records or all SSA 
disability records, only those that are relevant to the Veteran's 
claim.  The Court also stated that VA was not required to obtain 
records in every case in order to rule out their relevance.  
Rather, the standard is: as long as a reasonable possibility 
exists that the records are relevant to the veteran's claim, VA 
is required to assist the veteran in obtaining the identified 
records.  In this instance, a November 2008 inquiry through the 
SSA shows that the Veteran is receipt of Supplemental Security 
Income (SSI) based on age and not Social Security Disability 
Income (SSDI).  Moreover, the Veteran himself did not identify 
any SSA records that would be relevant to his claims.  The Board, 
therefore, concludes that the record does not establish a 
reasonable possibility that there are such records that are 
relevant to these claims.

Next, the Veteran was afforded VA examinations in March 2006 
(knee, spine, and hypertension), December 2007 (hypertension), 
and August 2008 (knee and spine).   The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  Here, there is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's disabilities since the December 2007 or August 
2008 VA examinations.  The Board acknowledges that Veteran's 
allegations, through his service representative, in a December 
2010 informal hearing presentation, where he stated that his back 
and knee conditions had worsened.  However, specific contentions 
as to how either his back or knee disabilities had worsened since 
the most recent VA examinations were not provided.  Moreover, the 
Board finds the above VA examinations to be thorough and adequate 
upon which to base a decision with regard to the Veteran's 
claims.  The VA examiners personally interviewed and examined the 
Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate his disabilities 
under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to the issues 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.   

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).





II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Right Knee

The Veteran, prior to August 15, 2006, was rated at 10 percent 
for his right knee disability under DCs 5003-5261.  During the 
pendency of this appeal, a 100 percent rating was assigned 
effective August 15, 2006 based on surgical or other treatment 
necessitating convalescence.  His knee is rated at 30 percent 
disabling from October 1, 2007.

Prior to August 15, 2006

Degenerative arthritis, established by x-ray findings, will be 
rated on the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  See 
38 C.F.R. § 4.71a, DC 5003.  DC 5260 provides for the evaluation 
of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A 
0 percent rating is warranted when leg flexion is limited to 60 
degrees.  A 10 percent rating is warranted when it is limited to 
45 degrees, and a 20 percent rating is warranted when it is 
limited to 30 degrees.  DC 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, and 
a 20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71, Plate II, shows that normal flexion 
and extension of the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).

On VA examination in March 2006, the Veteran complained of 
constant pain in his right knee.  He stated that during flare-ups 
his functional level decreased by 75 percent.  The Veteran 
indicated that he sometimes wore a brace and also used a cane as 
the occasion requires.  On repetitive motion testing, he 
exhibited 60 degrees of flexion with pain on motion and 10 
degrees of extension.  The VA examiner indicated that additional 
limitation of function due to repetitive use or flare ups could 
not be determined without resorting to mere speculation.  At a 
May 2006 private treatment visit, the Veteran demonstrated 
flexion of his right knee to 130 and extension to 10 degrees.  

Based on these findings, a higher rating based on limitation of 
extension or limitation of flexion is not warranted.  Although 
the results of the March 2006 VA examination indicate that the 
Veteran's flexion is limited to 60 degrees, because this would 
only warrant a noncompensable rating under DC 5260 a separate 
rating is not warranted under DC 5260.  Further, the Board has 
considered the criteria of Deluca, supra.  However, even after 
repetitive range of motion testing at his March 2006 VA 
examination, the Veteran was still able to demonstrate 60 degrees 
of flexion and 10 degrees of extension.  As such, the 10 percent 
rating in effect for his limitation of extension is appropriate.

The Board will next consider whether the Veteran is entitled to a 
separate rating under DC 5257.  VA General Counsel Opinions 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998) provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion codes 
in addition to ratings under DC 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee motion 
shown is compensable or when there is x-ray evidence of arthritis 
together with a finding of painful motion.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of 
the knee with slight recurrent subluxation or lateral 
instability; a 20 percent rating is warranted for impairment of 
the knee with moderate recurrent subluxation or lateral 
instability; and a 30 percent rating is warranted for impairment 
of the knee with severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 
'moderate,' and 'severe' as used in this code are not defined in 
the VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
for 'equitable and just decisions.'  38 C.F.R. § 4.6.

On VA examination in March 2006, the Veteran reported that his 
knee gave way intermittently and that he had constant swelling 
and generalized stiffness.  The VA examiner noted that the 
Veteran's right knee was swollen, tender on palpation with 
crepitus.  No laxity was appreciated.  At a May 2006 private 
treatment visit, the treating physician noted no true ligamentous 
laxity. As recurrent subluxation or lateral instability has not 
been demonstrated, a separate rating for the Veteran's right knee 
under DC 5257 is not warranted.  

The Board must address the alternative avenues through which the 
Veteran may obtain an increased disability rating.  DC 5258 
(dislocated semilunar cartilage) and DC 5259 (removal of 
semilunar cartilage, symptomatic) both address issues of 
cartilage damage.  The Board notes that other applicable 
diagnostic codes relating to knee disorders include DC 5256 
(ankylosis of the knee), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (for genu recurvatum). 

There is no evidence of record, prior to August 15, 2006, that 
shows the Veteran has ankylosis.  Although the March 2006 VA 
examination noted swelling of the right knee, and a May 2006 
private treatment record noted effusion of the right knee, 
cartilage damage has not been demonstrated.  Further, genu 
recurvatum has not been documented.  Moreover, impairment of the 
tibia and fibula has not been shown.  As such, ratings under 
5258, 5259, 5256, 5262 or 5263 are not warranted. 

In conclusion, the Board finds that the Veteran's right knee 
disability, prior to August 15, 2006, has not manifested 
symptomatology that more nearly approximates the criteria 
required for a rating in excess of 10 percent.

Since October 1, 2007

On August 15, 2006, the Veteran underwent a right knee total 
arthroplasty.  Therefore, as of that date the appropriate 
diagnostic code for consideration is DC 5055.  Pursuant to that 
code section, the Veteran was assigned a 100 percent evaluation 
from August 15, 2006, until October 1, 2007.  From that date 
onward, he is rated as 30 percent disabling.  

The Veteran's current rating of 30 percent is the minimum rating 
for status post-arthroplasty.  However, a rating in excess of 30 
percent may be assigned under DC 5055 or, in the aggregate under 
DCs 5256, 5257, 5260, 5261 or 5262.  Therefore, in order to be 
entitled to a rating in excess of 30 percent, the evidence since 
October 1, 2007, must show chronic residuals consisting of severe 
painful motion or weakness in the affected extremity (60 percent 
under DC 5055). 

In this case, the Board concludes that a rating in excess of 30 
percent is not warranted.  

First, the Veteran has not shown chronic residuals of severe 
painful motion or weakness in his right knee.  In fact, at his 
August 2008 VA examination the Veteran reported that he was 
essentially without knee pain.  He indicated that he no longer 
had flare-ups.  The examiner noted that the only abnormality with 
respect to his right knee was an anterior scar.  No induration, 
increased heat or erythema was noted.  The examiner noted that 
Lachman's sign was negative.  He noted slight laxity of the 
medial and lateral collateral ligaments, but most likely within 
normal limits.  He reported a negative anterior and posterior 
drawer sign.  The examiner indicated that the McMurray's was 
negative and there was no medial or lateral joint line 
tenderness.  A grind test was negative.  No genu varum, genu 
valgus or genu recurvatum was noted.  The examiner indicated that 
the Veteran's knee was stable.  Given that severe painful motion 
or weakness was not evident, an increased rating is not warranted 
on this basis.

Additionally, the Veteran's symptoms do not warrant an increased 
rating by analogy to DCs 5256, 5257, 5260, 5261 or 5262.  First, 
the August 2008 VA examination noted no ankylosis of the right 
knee.  Moreover, the Veteran was able to exhibit full extension 
and flexion of his knee.  The knee was stable.  Compensable 
ratings under DCs 5257, 5260, and 5261 would be inappropriate.  
The evidence also does not show nonunion of the tibia and fibula.  
Therefore, as the evidence does not show ankylosis, significantly 
limited extension or nonunion of the tibia and fibula, an 
increased rating on these bases is not warranted.

Lumbosacral Spine

The Veteran's low back disability is rated at 20 percent 
disabling throughout the entire rating period on appeal, pursuant 
to DCs 5010-5242 .  In order to warrant a higher rating, the 
evidence must show:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less; 
*	favorable ankylosis of the entire thoracolumbar spine;  or 
*	intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (all at 40 percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.

The Board has reviewed the evidence of record and finds that the 
weight of evidence does not support the next-higher 40 percent 
rating.  The Veteran reported at his March 2006 VA examination 
that he experienced chronic back pain.  He indicated that his 
average pain level was a 5-6 out of a scale of 10.  He stated 
that his pain occurred at rest or with activity and was 
alleviated by medications and rest.   Range of motion testing 
revealed flexion of the thoracolumbar spine from 0 to 50 degrees, 
following repetitive testing.  The VA examiner noted that 
additional limitation of function due to repetitive use or flare 
ups could not be determined without resorting to mere 
speculation.  

At his August 2008 VA examination the Veteran reported a 
constant, dull, severe ache across his low back.  He stated that 
his pain worsened with any type of heavy lifting or prolonged 
standing or walking.  He indicated that his pain remained 
constant at a 4 out of a scale of 10.  Following repetitive range 
of motion testing, the Veteran demonstrated forward flexion to 45 
degrees.  Because even after repetitive testing, flexion is not 
shown at 30 degrees or less, the findings above do not support a 
40 percent evaluation.  See DeLuca.

Additionally, the evidence does not reflect ankylosis of the 
spine.  While range of motion is limited, the present level of 
range of motion does not indicate a fixation of the spine.  
Therefore, a higher rating based on ankylosis is not warranted.

With respect to incapacitating episodes, the Veteran reported at 
his March 2006 VA examination that he had no prescribed bedrest 
over the past 12 months.  At his more recent August 2008 VA 
examination, the Veteran indicated that flare-ups of his back had 
forced him to go to bed.  He indicated that this occurred about 
once a month to every two months.  It is unclear whether this has 
been bedrest ordered by a physician.  Regardless, the Veteran 
does not allege incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  As such, a rating of 40 percent is not for application.  

In addition, a separate rating for neurological abnormality, 
including bowel or bladders problems is not warranted.  Upon VA 
examination in March 2006, the Veteran denied numbness, tingling, 
loss of bowel or bladder control.  He indicated occasional 
radiating pain down his left leg.  Upon neurological testing, no 
gross motor or sensory deficits were noted.  Reflexes were equal 
bilaterally in the lower extremities.  At a July 2006 private 
treatment visit, the Veteran complained of occasional tingling 
and pain in his left leg.  Upon examination, it was noted that 
there were decreased hip flexors on the right however, otherwise 
normal strength, sensation, reflexes and gait were observed.  
Neurological testing in August 2006 reflected intact sensory and 
reflexes. 

Upon VA examination in August 2008, the Veteran reported 
occasional pain radiating down both legs, usually the posterior 
lateral thighs to above the ankles.  He indicated that on rare 
occasion it affected his right leg.  Neurological testing 
reflected normal deep tendon reflexes and good strength of the 
lower extremities, bilaterally.  No atrophy or hypertrophy of the 
muscle was observed. Normal bilateral sensation to pinprick and 
light touch was noted.  The VA examiner indicated that the 
Veteran had no radiculopathy.  Thus, the evidence does not 
support a separate rating based on neurological impairment.

In sum, a rating in excess of 20 percent is not warranted. As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.



Hypertension

Throughout the rating period on appeal, the Veteran is assigned a 
noncompensable evaluation for his hypertension pursuant to DC 
7101.  Under that DC 7101, a 10 percent rating is warranted where 
the evidence indicates diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Note (1) to DC 7101 provides that 
hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.

The evidence reflects that the Veteran requires continuous 
medication to control his hypertension.  Indeed, he reported such 
at his December 2007 VA examination and on various 
correspondences to the VA.  While continuous medication is 
required for control, assignment of a 10 percent rating is not 
warranted because the record does not demonstrate a history of 
diastolic pressure, during the pendency of the appeal, is 
predominantly 100 or higher.

Specifically, the evidence reveals blood pressure readings of 
140/85 (sitting), 121/77 (supine), and 123/87 (standing), at his 
March 2006 VA examination.  August 2006 private treatment record 
noted blood pressure readings of 124/72, 119/78 and 119/78.  
Another August 2006 private treatment record noted a blood 
pressure reading of 120/83.  At his December 2007 VA examination, 
blood pressure readings included: 133/80 (supine), 133/88 
(sitting), and 147/85 (standing).  As such, while the Veteran 
requires continuous medication, blood pressure readings reflect 
diastolic pressure of less than 100. 

The competent evidence of record listed above also fails to show 
systolic blood pressure predominantly above 160.  Therefore, the 
criteria for a 10 percent evaluation under DC 7101 have not been 
satisfied.  There are no other relevant diagnostic codes for 
consideration with respect to the Veteran's hypertension claim.

In conclusion, there is no basis for assignment of a compensable 
evaluation for hypertension for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. 

With respect to all of his claims, the Board has also considered 
the statements of the Veteran and his wife that his disabilities 
warrant higher ratings.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report 
symptoms because this requires only personal knowledge as it 
comes to them through their senses. Layno, 6 Vet. App. at 470.  
They are not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's right knee and low back disabilities, and his 
hypertension -has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which these disabilities are 
evaluated.  

Based on the evidence, the Board finds that increased ratings are 
not warranted for any of the disabilities on appeal.  

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis for any of his disabilities.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability ratings at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right knee, low back or hypertension is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
right knee, low back and hypertension with the established 
criteria found in the rating schedule for musculoskeletal and 
cardiovascular systems shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
With respect to his knee and low back; as discussed above, the 
rating criteria considers the effect of limitation of motion and 
incapacitating episodes.  With respect to his hypertension, the 
rating criteria consider both the use of medication and blood 
pressure readings.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities is inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his knee, back or hypertension, 
during the pendency of the appeal.  While the Board observes that 
the Veteran underwent arthroscopic knee surgery, he is already in 
receipt of a total rating for that time period.  Moreover, the 
record does not reflect that he has been subsequently 
hospitalized for his knee.   

Further, the Veteran reported at his March 2006 VA examination 
that his employer accommodated him during his back flares.  
Similar contentions were made with respect to his knee.  His 
August 2008 VA examination noted that he had since retired.  The 
Board acknowledges that Veteran's contentions that his 
disabilities affected, to some extent, his ability to work.  
However, his symptoms have been adequately considered by the 
schedular rating.  

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 


ORDER

A rating in excess of 10 percent for degenerative joint disease 
of the right knee, prior to August 15, 2006, is denied.

A rating in excess of 30 percent for status/post total right knee 
arthroplasty, since October 1, 2007, is denied.

A rating in excess of 20 percent for traumatic arthritis of the 
lumbosacral spine is denied.

A compensable rating for hypertension is denied.


REMAND

As indicated previously, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a TDIU is part of an increased rating claim when such 
claim is expressly raised by the Veteran or reasonably raised by 
the record.  Here, the Veteran, through his wife, indicated in a 
February 2007 statement that the Veteran had lost his job due to 
his knee problem.  The Veteran further indicated at his March 
2006 VA examination that his back and knee problems affected his 
job and that his employer needed to make accommodations for his.  
The Board finds that the issue of TDIU has been reasonably raised 
by the record and is, thus, properly before the Board by virtue 
of his increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is 
currently service connected for his arteriosclerotic heart 
disease with mild cardiomyopathy (30 percent), degenerative joint 
disease of the right knee (30 percent),  traumatic arthritis of 
the lumbosacral spine (20 percent), degenerative joint disease of 
the left knee (10 percent), scars, status post inguinal 
herniorrhapies (noncompensable), and hypertension 
(noncompensable).  He has a combined rating of 70 percent.  
Although the Veteran is not rated at least at 40 percent for one 
disability, under 38 C.F.R. § 4.16(a)(3) one 40 percent 
disability includes disabilities affecting a single body system, 
such as orthopedic.  Here the Veteran is rated for his right and 
left knees, and his back due to orthopedic manifestations. Using 
the combined rating table under 38 C.F.R. § 4.25 the Veteran thus 
meets the requirements for one 40 percent disability under 
38 C.F.R. § 4.16.

Given the evidence of record demonstrating that the Veteran may 
be unemployable as a result of his service connected 
disabilities, the Board has little choice but to Remand this 
matter to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination with opinion to determine 
whether he is unemployable solely due to 
his service-connected disabilities.     

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disabilities 
alone are of such severity to result in 
unemployability.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important 'that each disability 
be viewed in relation to its history[,]' 38 
C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing sedentary 
employment in light of his past employment 
experience.  The examiner should note that 
consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


